DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1A, figures 1A-2, claims 1-4, and 9-12 in the reply filed on May 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The requirement is deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2020, and March 18, 2020 were considered by the examiner.

Drawings
The drawings are objected to because:
In figure 1A-1C conductor 240 is not shown as stated in at least ¶¶ 0062, and 64.
In ¶ 0064, Applicant states “a second conductor of the conductor 240 is formed on the inner side.” However, Applicant does not state what the element number of the second conductor is, and there is no element 240 in figures 1A-1C. See objection 1 above.
In ¶ 0065, Applicant states “As illustrated in Fig. 1”. There is no figure 1, only figures 1A-1C.
In figures 1A-1C elements 205a, 205b, 239, 243a, and 243b are not discussed with the rest of figure 1 in ¶¶ 0060-76. Some of these elements are not discussed until ¶ 0104. These elements need to be discussed with the rest of the elements figure 1.
In ¶ 0080, Applicant references conductor 242 in figure 2. There is no element 242 in figure 2.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 2 must be shown in the elected figures 1A-2, or the feature(s) canceled from the claim(s).  No new matter should be entered
The large number of drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The disclosure is objected to because of the following informalities:
In ¶ 0085, Applicant has changed the name of element 242a from “a conductor” to “a conductive film”. Applicant needs to use only one label per element.
In ¶ 0147, Applicant states “a metal oxide may be provided between insulator 250 and the conductor 260. Applicant needs to add “not shown” after the use of metal oxide in ¶¶ 0147-150 as the metal oxide is not shown in figures 1A-2.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

	
Requirement for Information
The description of figures 1A-1C, ¶¶ 0060-76, obfuscate the alleged improvement of the device. This is because every element is either “a conductor” or “an insulator”. The only element which is partially clear is the “oxide” 230, because Applicant states it is made of oxide semiconductor material. ¶ 0073. It is clear from reading the description of figures 1A-1C that Applicant is attempting to use the most generic words possible to describe the features of figures 1A-1C. This extreme use of generic language has, and will cause confusion in this application. See Restriction Requirement, dated March 19, 2021, and Applicant’s response to the restriction requirement, dated May 17, 2021, for a preview of the confusion. Further, Applicant’s claims use a less generic language of first and second conductor, and first and second insulator. However, Applicant uses none of the first or second identifiers in the description of figures 1A-1C.
Therefore, based upon this, Examiner is requiring, under 37 CFR 1.105, that Applicant map each of the claim elements to figures 1A-1C, and 2. Applicant may choose to do it in-line with the claims, for example “an oxide (230), or Applicant may use a table as shown below.
Limitation
element
An oxide
230


Failure to provide this information in response to this office action will result in a non-responsive amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami (WO 2016/125052 A1) (by means of US 2018/0019343 A1 as an English tranlastion) (“Asami”), in view of Lin et al. (US 2007/0138545 A1) (“Lin”).
Regarding claim 1, Asami teaches at least in figures 1A-4B:
an oxide (121, 122, and/or 123); 
a first conductor (130/140) and a second conductor (130/140) apart from each other over the oxide (121, 122, and/or 123);
a first insulator (175) over the first conductor (130/140) and the second conductor (130/140), in which an opening (where 150 and 160 are) is formed to overlap with a region between the first conductor (130/140) and the second conductor (130/140);
a third conductor (160) in the opening (where 150 and 160 are); and 
a second insulator (150) between the oxide (121, 122, and/or 123), the first conductor (130/140), the second conductor (130/140), and the first insulator (170) and the third conductor (160),

Asami does not teach:
wherein the second insulator… 
comprises a first thickness between the oxide and the third conductor, and 

wherein the first thickness is smaller than the second thickness.

Lin teaches at least in figure 11:
wherein the second insulator (120)… 
comprises a first thickness of the bottom of the gate trench (120a), 
comprises a second thickness on the vertical side of the gate trench (120b),
wherein the first thickness (120a) is smaller than the second thickness (120b) (This is shown in figure 11 and taught in ¶ 0026).
It would have been obvious to one of ordinary skill in the art to make the vertical side of the gate dielectric thicker than the bottom of the gate trench because  Lin teaches that by doing so one can reduce the capacitance of the gate and drain (Cgd), and one can also reduce the gate induced drain leakage. ¶ 0026.

The combination of Lin and Asami teach:
Wherein the second insulator (Asami 150; Lin 120)…
comprises a first thickness (Lin 120a) between the oxide (Asami 121, 122, and/or 123) and the third conductor (Asami 160; Lin 122a), and 
comprises a second thickness (Lin 120b) between the first conductor (Asami 130/140; Lin 102) or the second conductor (Asami 130/140; Lin 102) and the third conductor (Asami 160; Lin 122a), and 
wherein the first thickness (Lin 120a) is smaller than the second thickness (Lin 120b). 
Regarding claim 2, 
Regarding the limitations,
wherein the second insulator comprises a third insulator and a fourth insulator,
wherein the third insulator is between the oxide, the first conductor, the second conductor, and the first insulator and the third conductor, and 
wherein the fourth insulator is between the first conductor, the second conductor, and the first insulator and the third insulator.
According to Applicant’s ¶¶ 0308-0319, and Applicant’s remarks dated, may 17, 2021, the second insulator is element 250, which can be made of two layers 250a/b and 250c. According to ¶ 0314 insulating layer 250c can be the same as insulating layer 250a/b. Since they can be the same material as each other, and are described as being so, one of ordinary skill in the art would not be able to determine the difference in the final product. 
Thus, for patentable purposes the third insulating layer and the fourth insulating layer can be the same material. Therefore, all that is required is that the second insulating layer be thicker in the vertical direction than the horizontal direction (bottom of the gate trench). 
As shown in the analysis of claim 1, Lin teaches that the vertical aspects of the gate dielectric 120b are thicker than the horizontal aspects of the gate dielectric 120a. Since Lin teaches the same structure as Applicant, and Applicant states that third and fourth insulating can be the same material, then Lin teaches this limitation as Examiner can separate Lin’s 120b to make 120b equal to 120b1 which has the same thickness as 120a, and 120b2 which is the extra thickness of 120b. This interpretation is consistent with Applicant’s disclosure.
Regarding claim 3, Asami teaches at least in figures 1A-4B:
wherein a fifth insulator (170) is between the oxide (121, 122, and/or 123), the first conductor (130/140) , and the second conductor (130/140) and the first insulator (175), and 
wherein the fifth insulator (170) is an oxide comprising at least one of aluminum and hafnium (¶¶ 0204-0207, where aluminum oxide or hafnium oxide can be used).
Regarding claim 4, Asami teaches at least in figures 1A-4B:
wherein the oxide comprises In, an element M, and Zn, and wherein M is Al, Ga, Y, or Sn (¶ 0133, where at least 122 has this exact formula, ¶ 0134, where 121 and 123 has a more general version of this formula,  and ¶¶ 0134-0193).
Regarding claim 9, Asami teaches at least in figures 1A-4B:
wherein a top surface of the first insulator (175), a top surface of the third conductor (160), and a top surface of the second insulator (150) are substantially aligned with each other (this is shown in figure 4B).
Regarding claim 10, Asami teaches at least in figures 1A-4B, and 15A-C:
wherein a sixth insulator (177) is in contact with a top surface of the first insulator (175), a top surface of the third conductor (160), and a top surface of the second insulator (150), and 
wherein the sixth insulator (177) is an oxide comprising aluminum (¶ 0316).
Regarding claim 11, Asami teaches at least in figures 1A-4B, and 15A-C:
wherein the first conductor (130/140) and the second conductor (130/140) comprise at least one of aluminum, chromium, copper, silver, gold, platinum, tantalum, nickel, titanium, molybdenum, tungsten, hafnium, vanadium, niobium, manganese, magnesium, zirconium, beryllium, indium, ruthenium, iridium, strontium, and lanthanum (¶ 0193).
Regarding claim 12, Asami teaches at least in figures 1A-4B, and 15A-C:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822